 142DECISIONS OF NATIONALMonroe Auto Equipment Company, Hartwell Divi-sion and International Union,United Automobile,Aerospace and Agricultural Implement Workersof America,UAW, AFL-CIO. Case 10-CA-6722January 12,1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn June 8, 1967, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaintbe dismissed in its entirety, as set forth in theattachedTrialExaminer's Decision. Thereafter,the Charging Party filed exceptions and a support-ing brief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings, but not, forthe reasons set forth below, his conclusions andrecommendations.Phillips, the discriminatee herein, had been em-ployed by the Respondent for a total of more than5 years. Before he acted as a union observer at theBoard-conducted election of March 3 and 4, 1966,the only events affecting his employment thatmight be characterized as out of the ordinary, were:his transfer to a job in the shipping department, athis own request, in the spring of 1964; and hisacquiescence in the Respondent's request, about 5months later, to return to his former job upon thepromise of a 10-cent per hour wage increase.After the election, a number of apparently un-precedented events occurred: Employee Bickerywas instructed by his foreman to report any occa-sions when he was called to make repairs on ma-chinesPhillipsoperated;employeeWhitworthwas warned by his foreman not to "buddy up" withPhillips any more; and employee Cole began toreceive training in the operation of the machinesPhillipshad been operating, apparently withoutcriticism, since 1964. Thereafter, Phillips, who hadbeen given no training in the work to which he wasbeing assigned, was in effect instructed to exchangejobs with Cole, who had been given such training;when Phillips refused to accept his new assignment'See Monroe Auto EquipmentCompany,159 N LRB 613, 622-626.LABOR RELATIONS BOARDbecause, as he testified, he thought the transfer sosoon after the election was discriminatory, he wasdischarged.In our opinion, all these facts, found by the TrialExaminer, considered against the background of theRespondent's established union animus' and theabsence of any testimony concerning the reason forthe transfer decision, establish a strongprima faciecase of discrimination, which the Respondent hasfailed to rebut.We cannot agree with the Trial Ex-aminer's conclusion that the machine malfunction,for which Phillips was not responsible and in con-nection with which he was neither warned nor repri-manded, was Respondent's actual reason for train-ing another employee in a job satisfactorily per-formed by Phillips over an almost continuous 5-year period. If this malfunction played any part inthe sequence of events that led to Phillips' termina-tion, as Foreman Smith's testimony would seem toimply, it is clear, when the training given Cole iscontrasted with the absence of any training for Phil-lips, that it was to be utilized as a cover to obfuscatethe true discriminatory motive underlying theRespondent's conduct.Accordingly, we find that the discharge of Phil-lipswhen he refused to accept the discriminatorilymotivated transfer was violative of Section 8(a)(1)and (3) of the Act.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discharging Phil-lips because he refused to accept the discriminatori-lymotivated transfer, we shall order the Respond-ent to cease and desist therefrom and to offer Wil-liam J. Phillips immediate and full reinstatement tohis former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and to make Phillips whole for any lossof pay he may have suffered by reason of theRespondent's discrimination against him, by pay-ment to him of a sum of money equal to that whichhe would normally have earned as wages from thedate of his discharge to the date of the Respondent'soffer of reinstatement, less his interim earnings dur-ing said period, to which shall be added interest atthe rate of 6 percent per annum, in accordance withthe formula set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing and Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Monroe Auto Equipment Company, Hartwell169 NLRB No. 16 MONROEAUTOEQUIPMENT CO.143Division,Hartwell,Georgia, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in InternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America,UAW, AFL-CIO, orany other labor organization,by discriminating in regard to the hire and tenure ofemployees or any term or condition of their employ-ment.(b) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of the right to self-organization,to form labororganizations,to join or assist International Union,United Automobile,Aerospace and AgriculturalImplementWorkersofAmerica,UAW,AFL-CIO, orany other labor organization,to bar-gaincollectivelythrough representatives of theirown choosing,and to engage in concerted activitiesfor the purpose of mutual aid or protection asguaranteed in Section7 of the Act,and to refrainfrom any and all such activities.2.Take thefollowing affirmative action necessa-ry toeffectuate the policiesof the Act:(a)Offer William J. Phillips immediate and fullreinstatement to his former or substantiallyequivalent position,without prejudice to his seniori-ty andother rights and privileges,and make himwholefor anyloss he may have suffered by reasonof the discrimination against him, in the manner setforthin the section of this Decision and Order enti-tled "TheRemedy."(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of theUnited States of hisright tofull reinstatement uponapplication in accordance with the Selective Ser-vice Actand the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcoping,allpayroll records, social security pay-ment records, timecards,personnel records and re-ports, and all 'other records necessary to analyze theamount ofbackpaydue under the terms of thisOrder.(d)Post at its Hartwell,Georgia, place of busi-ness, copies of the attached notice marked "Ap-pendix."2 Copies of said notice, on forms providedby the Regional Director for Region 10, after beingduly signed by Respondent's representative, shallbe postedby itimmediately upon receipt thereof,and be maintainedby itfor 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by the2 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing,within 10 days from the date of this Order, whatstepstheRespondent has taken to complyherewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Orderof theNationalLaborRelations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOTdiscourage membership in In-ternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Work-ers of America,UAW, AFL-CIO, or anyother labor organization,by discriminating inregard to the hire and tenure of employees, orany term or condition of their employment.WE WILLoffer William J. Phillips immediateand full reinstatement to his former or substan-tiallyequivalent position,without prejudice tohis seniority and other rights and privileges,and WE WILL make him whole for any loss hemay have suffered as a result of his discharge.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their rights to self-organization, tojoin or assist International Union,United Au-tomobile,Aerospace and Agricultural Imple-ment Workersof America, UAW, AFL-CIO,or any other labor organization,to bargain col-lectively through representatives of their ownchoosing,and to engage in concerted activitiesfor the purpose of mutual aid or protection, orto refrain from any and all such activities.MONROEAUTO EQUIP-MENT COMPANY,HARTWELLDIVISION(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named em-ployee, if presently serving in the Armed Forces ofthe United States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they may 144DECISIONSOF NATIONALLABOR RELATIONS BOARDcommunicatedirectlywith theBoard'sRegionalOffice,730 Peachtree Street,N.E., Atlanta, Geor-gia 30308,Telephone526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a chargefiled on October 14, 1966, the General Counsel of theNationalLaborRelationsBoard,by theRegionalDirector for Region 10 (Atlanta, Georgia), issued a com-plaintonDecember 9, 1966, against Monroe AutoEquipment Company, Hartwell Division, herein calledthe Respondent or the Company, alleging that it had en-gaged in certain unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) of the Na-tional LaborRelationsAct, as amended, 61 Stat. 136,herein called the Act. Thereafter the Respondent filed ananswer denying the allegations of unlawful conduct al-leged in the complaint.Pursuant to notice, a hearing was held in Hartwell,Georgia, on February 9 and March 30, 1967. All partieswere represented by counsel and were afforded opportu-nity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs have been receivedfrom the General Counsel and the Respondent and theyhave been carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:to another machine on the same shift under the sameforeman and at the same rate of pay. There isno allega-tion or evidence that acceptance of the transfer would in-volve less desirable working conditions or work of a morearduous nature.There is no allegation or evidence of any independentviolations of Section 8(a)(1) of the Act by the Respondentin the instant case. As a basis for showing union hostilityin support of the alleged Section 8(a)(3) violation in thiscase, the General Counsel relies heavily upon a previousBoard decision against thissameRespondent as reportedinMonroe Auto Equipment Company,159 NLRB 613.The events in the latter case arose out of anorganizingcampaign by the Charging Union beginning in the middleof 1963, which culminated with the Union's loss of aBoard-conducted election on July 23 and 24, 1964.'Insofar as is pertinent here, the Board in the cited caseupheld the Trial Examiner's finding that: (1) the Com-pany discriminatorily transferred an employee who hadactedas a unionobserver in the election to a more ardu-ous and disagreeable job; and that it later constructivelydischarged this employee in violation of Section 8(a)(3) ofthe Act by forcing his resignation in returning him to thatjob when he reported back to work after a severeillness;(2) that the Company discriminated against another em-ployee who also acted as union observer to the electionby giving him a 7-day suspension allegedly for failing toobey an order to clean up his work area; and (3) that theCompany did not violate the Act by its layoff of a thirdemployee known by it to be an activeunionadherent.FINDINGS OFFACT AND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTThe Respondent is a Michigan corporation with an of-fice and place of business located in Hartwell, Georgia,where it is engaged in the manufacture, sale, and distribu-tion of automotive shock observers and related products.During the 12. months preceding the hearing herein theRespondent sold and shipped finished products valued inexcess $50,0001rom its plant in Hartwell, Georgia,directly to customers located at points and places outsidethe State of Georgia.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONINVOLVEDInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America, UAW,AFL-CIO,is a labor organizationwithin the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheIssue;BackgroundThe sole issue in this case is whether employee WilliamJ.Phillipswas discriminatorily terminatedon April 25,1966, for refusing to accept a transfer to anotherjob. Thisinvolved a transfer from one type of production machineThiselection was subsequently set asideby the Board.B.The FactsWilliam J. Phillips began his employment with theRespondent on June 15, 1959. He left this job inDecember 1960, but returned to the Company's employin September 1961, at which time he was placed on theassembly line and worked on the third shift from 4,p,m.until 12 a.m. Two months later he was given the job ofoperating a baffle machine and an oil seal spring machineon the same shift. He continued on this job until thespring of 1964, at which time he requested and wasgranted a transfer to a job in the shipping department onthe day shift. After working in this position for approxi-mately 5 months, Phillips was requested by the foremanand by the superintendent of the night shift to return tohis former job of operating the baffle spring machine andoil spring machine on that shift, this apparently for thereason that the Company was having difficultyin findinga replacement for Phillips when he left that job. Althoughitappears that Phillips at first was unwilling to return tohis former job on the night shift, he finally did so whenpromised an hourly 10-cent wage increase. Phillips wasgranted this increase, but in order to conform with theestablished rate schedule the Respondent found it neces-sary to change his job classification to that of a repairman.He had not been so classified when he worked on thesemachinesfrom November 1961 to the spring of 1964.A second election was held at Respondent's plant onMarch 3 and 4, 1966. Phillips and another employeeacted as observers for the Union on both days.2Following the election, which the Union won, he solicited2Phillips testified that about 2 weeks prior to the election he cam-paigned"strongly" for the Union.Thereis, however,no evidence of com-pany knowledge of any such activities. MONROEAUTO EQUIPMENT CO.145employees to sign union membership cards. According toPhillips,"after the election I got around 100, 125,somewhere in that neighborhood. I don't remember ...150, I don't remember just how many." There is noevidence that this activity came to Respondent attention.Curtis Bickery, in Respondent's employ as a tool-and-die maker for 8 years, testified without contradiction thaton the "night of the election" he was instructed byThurston Bickery, his foreman, to report to him any occa-sion when he was called to make repairs on themachineswhich Phillips operated. Employee, Bickery said that theforemanadvised him that on any such occasion "he (theforeman) would like to go back there with me." Bickerytestified that he had never before received similar instruc-tions asto any other employee. Bickery said that he sub-sequently had three or four occasions to make repairs onPhillips'machines and that he reported these to theforeman.3Testifying also for the General Counsel was FurmanWhitworth, an employee who operated a machine locatedabout 15 feet from Phillips' work station. Whitworth andPhillips both worked on the same shift under James Smith(also called Ed Smith), the foreman of department 13.Whitworth testified without contradiction that about 3days after the election Foreman Smith told him that "Ishouldn't buddy up with William Phillips any more. "Although Foreman James Smith was hospitalized atthe time of Phillips' termination, Smith was called by theGeneral Counsel and queried as to whether he hadreceived any special instructions after the election forBennieReed, the general foreman on the night shift, con-cerning Phillips.' Smith responded that he did receive in-structions, these to the effect that "if he couldn't do hisjob and if he was, caught loafing on the job to go throughthe regular procedure as I would any other one." How-ever, Smith testified that duringthe sameperiod hereceived similar instructions in regard to several otheremployees. When Smith was asked if he received specificinstructionsconcerning the disciplining of union people,Smith responded, "I recall that Mr. Reed told me to - thatI would have to watch all of these people and to get rid ofthe' union people as well as other people if they got out ofstep, not to be scared to discipline them."I turn now to the event of Phillips' termination. Uponreporting to work on April 22, 1966, a Friday, Phillipswas advised by Bennie Reed, the night superintendent,that he was being transferred to operate a' reweldingmachine which was located in another area of the samedepartment. 'As notedmore fully hereinafter, thismachine had been operated by an employee named Cole.As will also be noted, Cole had been receivingtrainingconcerning the operation of Phillips' oil seal springmachine and baffle spring machine. Thus, it was Reed'splan simply to transfer Cole and Phillips to each other'srespective jobs at no change in hours, supervision, or rateof pay. In any event, upon being apprised that he wasbeing shifted to Cole's machine and that Cole would as-sume his job, Phillips asked how long the transfer wouldremain in effect. Reed suggested that they take the matterup with Grover Dudley, the plant superintendent, andthey thereupon went to see Dudley. Concerning the con-versation which ensued, Phillips testified, "Dudley saiditwas his idea to transfer me-and I'd have to take this job.And I told him I didn't think it was right if I kept my jobup. And I asked Grover how long and he wouldn't tell mefor how long it would be." At Phillips' request, Phillips,Reed, and Dudley thereupon went to Charles Gordon,the plant manager. Phillips' testimonyconcerning thisconversation was partly fragmentory and one particularaspect of it, as I shall later point out, was somewhat hazyand confusing. However, his first and most comprehen-sive account of this conversation was as follows:We went to him [Charles Gordon] and he told Mr.Dudley to put me back in the same area I was inrepairing shocks that night and tell me to watch Cole,he was the fellow taking my job over that night. Andif anything went wrong with machines for me to fixthem. He told Mr. Dudley that he wanted me to workin that department right around thatarea.Just give-me a job back there repairing shock.But Mr. Dudley said he didn't have enough repair-men. Mr. Gordon told him to moveone up, makeanother repairman and give me that job back there.But, then Mr. Gordon told Mr. Dudley to put meback there just for that night, that the'd transfer meon Monday.And I told them this wasn't right. And I didn'tthink I should be transferred off my job. But he wentahead. I went back on that job that night and in themeantime Mr. Gordon he jumped up and slapped thedesk and kind of said a little cuss word and said herun the plant and I'd do like he said to do. And I toldhim I didn't have to do like he said to do if I wasright. So, anyway, I went on back on the job that hewanted me to go on that night."Later in his direct testimony Phillips said that Gordon ad-vised him that "they were justgoingto move me aroundand learn me all the jobs." He stated, however, that Gor-don did not say that the transfer could lead to a promoti-on.5 Oncross-examinationPhillips testified that at onepoint he told Gordon that he would refuse to accept thetransfer,whereupon Gordon stated that he (Phillips)would have until Monday to think it over. Phillipstestified also that, "He (Gordon) said I'd be expected totake the new job [on Monday] that they had offered me."Phillips also testified on cross that he told some of the em-ployees,upon returningto his work station from Cor-don's office, that he would not accept the transfer.Following the weekend Phillips reported to his regularwork station on Monday. He was met by Bob Isbell, theassistant foreman who was acting in the place of hospital-ized Foreman Smith. Isbell told him to go "up in front" toCole'smachine. Phillips thereupon went to Dudley.Dudley asked if Isbell had not given him instructions. Ac-cording to Phillips, he answered in the affirmative but hethereupon told-Dudley, "I reckon I was going to do thejob you wanted me to do on Friday." Phillips said thatDudley then told him to see Isbellagain.He did so andIsbell again advised him that he should "run Cole's job."Phillips at this point sought out Dudley and Reed. Phillips3 It appears that these were routine repairs, the type of which com-monly involved all production machinery.°Smith was no longer in Respondent's employ at the time of the hear-ing.Refusing at first to comply with a subpena issued by the GeneralCounsel,he did not testify until enforcement of the subpena was grantedby a UnitedStatesDistrict Court.'On several occasions previously Phillips had requested a transfer tohigher paying jobs. Phillips said these requests were refused because"they always said it would cost the company too much money to moveme." 146DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that "they told me that's all they had for me andif I didn't want that they'd just have to discharge me."Pursuantto Gordon's instructions,Reed thereupon wroteup a discharge slip which stated as the reason fordischarge "Reason, refused torun assignedjob." Phillipstestified that athis insistancethe two foremen then tookhim to seeGordon. Gordon told Phillips that "whatDudley said went.ifIwas discharged I wasdischarged." With this Phillips was terminated.The Respondent did not call any of the supervisorswho participated in the decision to transfer Phillips fromone machineto another to explain the reason or basis fortaking this action atthis particular time. Plant ManagerGordon, when called by the Respondent, testified onlythat Phillips was terminated because he refused to do thejob assigned to him.6 However, Foreman Smith testifiedto an incidentwhich he said gave rise to the initial deci-sionto train employee Cole in the operation of Phillips'machine.Thus, Smith testified that one evening, at somepoint following the election, it was ascertained that Phil-lips had produced 1,000 defectivesprings.7He said thatPlant Superintendent Dudley took the matter up with himand instructed that he train another employee to learn theoperation of the springmachines.Smith testified that itwas he whosuggestedthat employee Cole be so selected.As noted heretofore, Cole, who worked on the night shift,came in severalhours early to receive this training.Although Cole received his instructions from the dayshift operator, Phillips testified that he was aware thatCole was receivingthis training.He said that he first ob-served this about 1-1/2 months prior to his termination.Smith testified that Dudley told him to train anotheremployee for Phillips' jobs because "he [Dudley] feltthatMr. Phillips was hindering our production or tryingto hinder our production." He said, however, that Dudleydid not give him any further instructions concerning thetransfer of Phillips, although he testified that he assumedPhillips ultimately would be transferred "because wenever have twopeople on onemachine or one job."8The foregoing has been set forth as the only disclosurein the record as background for Respondent's decision totransfer Phillips from one job to another.It isclear thatthe incident of the defective springs in itself did not playany part in Phillips' ultimate termination nor doesRespondent assert it as a reason therefore. However, Ithink it proper to note that the evidence stronglysuggeststhat Phillips was not at fault for the production of the de-fective springs. Thus, not only was he not giving anywarning or reprimandtherefor, but Smith conceded thatthe defective parts were produced as the result of abroken part in the machine.9C.ConclusionsThe circumstances of Respondent's tool and dieforeman instructing a tool and die employee to report anywork orders for repairs on Phillips' machines and the re-mark of Foreman Smith to employee Witworth that heshould not "buddy up with Phillips any more," both ofwhich occurred at or following the day of the electionwherein Phillips acted as a union observer, give rise tosuspicion that these incidents were prompted by antiu-nion considerations. This is particularly true when con-sidered against. the background of Respondent's dis-crimination against the union observers in the precedingcase, to which reference has previously been made.Nevertheless, I am on this record unable to conclude thatthe General Counsel has established by a preponderanceof the evidence that the job transfer in question was dis-criminatorilymotivated and that Phillips terminationwhich resulted when he refused to accept the new assign-ment was therefore violative of Section 8(a)(3) and (1) ofthe Act.The timing of eventsin casesof this nature are almostalways an important consideration in determining issuesof alleged discrimination. Here, the proposed transfer ofPhillips took place approximately 7 weeks following theelection. But also following the election occurred the in-cident wherein Phillips produced the 1,000 defect parts.Assuming that Phillips was not at fault in producing thedefective parts, the fact remains that the incident did givethe Respondent a tangible basis for training another em-ployee in the operation of Phillips' machine at the time ofthe occurrence. The evidence does not, in my opinion,warrant an inference that this action was taken as part ofa plan for later discrimination.Aside from the foregoing, there is no evidence what-soever, nor does the General Counsel contend, that thetransfer of Phillips to the rewelding machine would causeany hardship to this employee. This job was on the sameshift and in the same department in which he was work-ing. It involved the same rate of pay and came under thesamesupervisor as his job on the baffle and oil springmachines. Indeed, Phillips admitted that he refused to ac-cept the transfer without ever knowing what the new jobwas about.1° As to his reason for refusing the transfer,Phillips testified, "and after the union election this soonI thought, I felt, it [the transfer] was discrimination tome."11In the absence of preponderant proof that thetransfer was discriminatorily motivated, the assumptionmust lie that the transfer was based upon legitimate busi-9Gordon also testified that six repairmen were assigned to the as-semblyline on eachshift and that it was the policy of the Company torotate them.He said that this decision is up to the foreman and that "if aman is weak in this point he will move a man into that area to strengthenthat particular segment of the line." He testified further that Phillips' jobwas within the repairman classification,although he did not explain whyPhillips was not classified as a repairmanwhenhe initiallyoperated thespring machines.As previouslynoted,Phillips was given the repairmanclassificationwhen he transferred to the night shift in 1964. It may benoted that Phillips' duties also entailed the changing of parts on themachine when the line changed from one production job to another;further, Phillips also performed the job of repairing shock absorbers.°The spring is a part which is later assembled into the shock absorber.8 It may be reiterated here that Smith was not present when this deci-sion was implemented or when Phillips was terminated.9The defective springs were discovered by the line inspector in thecourse of his duties. The 1,000 defective parts were produced during aperiod of one half hour. Smith testified that the operator is also responsi-ble for checking the springs with hand guages. According to Smith, Phil-lips should have made such a check every 15 minutes and had he done sothe error would have been corrected earlier. However, Phillips crediblytestified that he was never given any specific time within which to makesuch a check. The defect in question, it may be notod, was not visible tothe nakedeye.10Thus, Phillips testified that he had never observed the reweldingmachine in operation and that he made no inquiry as to the nature of thejob at the time of the proposed assignment.11He also testified, "I didn't have any training for the [new] job and Iliked the job that I was on so why move me then?" MONROE AUTO EQUIPMENT CO.147ness considerations.12 The fact that Phillips was a unionadherent and acted as a union observor did not give hima vested interest in his job.In his brief, the General Counselargues asfollows:"By transferring Phillips Respondent created a situationwhere Phillips was placed in a job he knew nothing about,after being uprooted from a job with which he wasthoroughly familiar. The way was then open for Respond-ent to bear down on Phillips and to further discipline himfor the slightest mistake - a mistake which most probably[would occur] because of Phillips' unfamiliarity with thejob." Of course, this is sheer speculation. A finding ofpresent discrimination can hardly be based upon anticipa-tion of possible future events. Accordingly, and for all ofthe reasons hereinabove set forth, I shall recommend thatthe complaint be dismissed in its entirety.13Upon the basis of the foregoing findings of fact and onthe entire record,I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within themeaning ofthe Act.2.The Unionis a labor organization within the mean-ing of the Act.3.TheRespondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.12Although I have some reservations over the fact that Respondent didnot call witnesses to explain the reason for the transfer,on the entirerecord I nevertheless am impelled to conclude that the General Counseldid not makea primafacie case to establish that the transfer was made forantiunion reasonsAdditionally,and although Phillips' testimony wassomewhat confused on the point,it appears from his own testimony, asheretofore set forth,that when he protested the transfer to Plant ManagerGordon,Gordon attempted to persuade Plant Superintendent Dudley totransfer another repairman to Cole's job and let Phillips remain in his oldjob. According to Phillips,Dudley responded that he did not have enoughrepairmen-and Gordon thereupon upheld the superintendent's decision.While not of itself conclusive, this is further evidence that the transfer wasnot made for discriminatory reasons.13The General Counsel has cited cases in which the Board found dis-crimination notwithstanding that the employees involved were transferredto substantially equivalent jobs or even higher paying jobs.Not only arethese cases factually distinguishable,but in each case the purpose of thetransfer in itself clearly was indicative of the discrimination found Thus,inSouthern California Associated Newspaper,A Corporation d(blaSouth Bay Daily Breeze,130 NLRB 61, the Board found that the em-ployer violated Section 8(a)(3) of the Act where an employee was ter-minated for refusing to accept a promotion to a new job.However, theBoard found that the reason for offering the promotion was to remove theemployee from a mail room for the purpose of impeding union activityamong mail room employees.Similarly,in J.W Mays,Inc,147 NLRB942, the discrimination found against two employees who were dischargedfor refusing to accept transfers from the warehouse to equally paying jobsin the general office was predicated upon a showing that the purpose forthe transfer was to impede the employees' union activities in thewarehouse350-212 0-70-11